               Case 2:20-sw-00929-DB Document 4 Filed 11/17/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     IN THE MATTER OF THE SEARCH OF                     CASE NO. 2:20-SW-929 DB
11   BROWN AND GOLD CALVIN KLEIN
     PURSE, FURTHER DESCRIBED IN                        ORDER REGARDING MOTION TO UNSEAL
12   ATTACHMENT A-3

13

14

15

16          The United States’ motion to unseal this case is GRANTED.

17          The Court further FINDS that the original search warrant, application, and affidavit contain

18 personal identifying information. Therefore, the Court ORDERS that those materials shall remain under

19 seal. The Clerk shall file on the public docket the redacted version of the search warrant, application,

20 and affidavit which accompanies the United States’ motion to unseal.
21

22 Dated: November 17, 2020
                                                     _____________________________________
23                                                   CAROLYN K. DELANEY
24                                                   UNITED STATES MAGISTRATE JUDGE

25

26

27

28

                                                         1
